EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into between Tony Bartel
(“Executive”) and GameStop Corp. (the “Company”), collectively referred to as
the “Parties,” with an “Effective Date” of October 24, 2008.

 

1.     Executive’s Position/Duties. During the term of this Agreement, Executive
will be employed as the Executive Vice President – Merchandising and Marketing
of the Company, and shall have all of the duties and responsibilities of that
position. Executive shall be considered a key employee of the Company and shall
be entitled to all the Company benefits afforded to key employees. Executive
agrees to dedicate all of his working time (during normal working hours other
than during excused absences such as for illness or vacation), skill and
attention to the business of the Company, agrees to remain loyal to the Company,
and not to engage in any conduct that creates a conflict of interest to, or
damages the reputation of, the Company. Executive shall abide by the Company’s
Code of Ethics and Code of Ethics for Senior Financial Officers.

 

2.         Term of Employment. The term of this Agreement shall be for a period
of three years. Executive’s employment under this Agreement will commence on the
Effective Date, and will continue for a period of three years, unless terminated
earlier in accordance with the provisions of this Agreement. At the expiration
(but not earlier termination) of the term (including any renewal term), the term
of this Agreement shall automatically renew for an additional period of one
year, unless either party has given the other party written notice of
non-renewal at least six months prior to such expiration.

 

3.

Compensation.

 

a.         Base Salary. During the term of this Agreement, the Company shall
provide Executive with a base salary of no less than four hundred thousand
dollars ($400,000.00) per year, paid in accordance with the Company’s normal
payroll policies (“Base Salary”).

 

b.         Bonuses/Distributions. Each year during the term of this Agreement,
the Company shall provide Executive with a bonus based on the formula and
targets established under and in accordance with the Company’s Supplemental
Compensation Plan. Executive may receive additional bonuses at the discretion of
the Board of Directors of the Company (the “Board”).

 

c.         Benefits. Executive shall be entitled to all benefits, including, but
not limited to, stock and stock option benefits, insurance programs, pension
plans, vacation, sick leave, expense accounts, and retirement benefits, as
afforded other management personnel or as determined by the Board.

 

d.         Expenses. The Company shall reimburse Executive for reasonable
expenses incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company, in accordance with the policies and
procedures established by the Company.

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 1



 

4.         Termination of Employment. Executive’s employment with the Company
may be terminated as follows:

 

a.         Death. In the event of Executive’s death, Executive’s employment will
be terminated immediately.

 

b.         Disability. In the event of Executive’s Disability, as defined below,
Executive’s employment will be terminated immediately. “Disability” shall mean a
written determination by a physician mutually agreeable to the Company and
Executive (or, in the event of Executive’s total physical or mental disability,
Executive’s legal representative) that Executive is physically or mentally
unable to perform his duties of Executive Vice President – Merchandising and
Marketing under this Agreement and that such disability can reasonably be
expected to continue for a period of six consecutive months or for shorter
periods aggregating 180 days in any 12-month period.

 

c.         Termination by the Company for Cause. The Company shall be entitled
to terminate Executive’s employment at any time if it has “Cause,” which shall
mean any of the following: (i) conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud or dishonesty; (ii) willful misconduct that
results in a material and demonstrable damage to the business or reputation of
the Company; (iii) breach by Executive of any of the covenants contained in
Sections 7, 9(c), 9(d) or 9(e) below; or (iv) willful refusal by Executive to
perform his obligations under this Agreement or the lawful direction of the
Board that is not the result of Executive’s death, Disability, physical
incapacity or Executive’s termination of the Agreement, and that is not
corrected within thirty (30) days following written notice thereof to Executive
by the Company, such notice to state with specificity the nature of the willful
refusal.

 

d.         Without Cause. Either the Company or Executive may terminate
Executive’s employment at any time without cause upon written notice.

 

e.         Termination by Executive with Good Reason. Executive shall be
entitled to terminate his employment within 12 months after any of the following
events (each of which shall constitute “Good Reason”):

 

 

(i)

a “Change in Control” of the Company, as defined below;

 

 

(ii)

a reduction in Executive’s compensation or a material reduction in Executive’s
benefits;

 

 

(iii)

a material reduction in his responsibilities for the Company; or

 

 

(iv)

the Company requires Executive to move to another location of the Company or any
affiliate of the Company and the distance between Executive’s former residence
and new job site is at least 50 miles greater than the distance between
Executive’s former residence and former job site.

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 2



 

 

“Change in Control” of the Company shall be deemed to have occurred if:

 

 

(i)

any Person becomes the “beneficial owner” (as defined in Rule 13d-3 or otherwise
under the Securities Exchange Act of 1934, as amended (the “Act”)), directly or
indirectly (including as provided in Rule 13d-3(d)(1) of the Act), of greater
than fifty percent (50%) by vote of the voting stock of the Company following
any disposition, transaction, transfer or otherwise, including by judgment or
decree or otherwise, without the prior written consent of Executive. “Person”
means an individual, a partnership, a corporation, an association, a limited
liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity (or any department, agency,
or political subdivision thereof) or any other entity or any successor or assign
to any of the foregoing, and in the case of this clause (i), a “Person” shall
not be deemed to include a Person (i) a majority of whose board of directors
immediately following such disposition, transaction, transfer or otherwise is
comprised of individuals constituting the Board immediately prior to such
disposition, transaction, transfer or otherwise or (ii) for which a majority of
the outstanding shares of such Person immediately following such disposition,
transaction, transfer or otherwise are held by the stockholders of the Company
immediately prior to such disposition, transaction, transfer or otherwise;

 

 

(ii)

individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof. Any Person
becoming a member of the Board subsequent to such date whose election, or
nomination for election, is, at any time, approved by a vote of at least a
majority of the members comprising the Incumbent Board shall be considered as
though he were a member of the Incumbent Board;

 

 

(iii)

the Company consummates a transaction, whether through a merger, asset sale,
reorganization or otherwise, which results in (i) any Person, or Persons acting
as group for purposes of Section 13(d)(3) of the Act, holding at any time after
such combination, greater than fifty percent (50%) by vote of the voting stock
of the surviving entity, determined by reference to the voting stock of the
surviving entity, (ii) the sale, lease or other transfer or disposition of all
or substantially all of the assets of the Company, in any such case, where the
buyer or surviving entity in such transaction is not controlled by the Company,
or (iii) the Board as of the date immediately before such combination,
constituting less than a majority of the Board of Directors of the combined
entity; or

 

 

(iv)

the Incumbent Board determines that, following the date of this Agreement, a
Person who is neither a stockholder of the Company nor a member of the Incumbent
Board has obtained the possession, directly or

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 3



indirectly, of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities, by
contract or otherwise.

 

5.

Compensation and Benefits Upon Termination.

 

a.         If Executive’s employment is terminated by reason of death or
Disability, the Company shall pay Executive’s Base Salary, in accordance with
the payroll policies of the Company, through the date of Executive’s death or
Disability (in the event of Executive’s death, the payments will be made to
Executive’s beneficiaries or legal representatives).

 

b.         If Executive’s employment is terminated by Executive without Good
Reason or by the Company for Cause, the Company will pay to Executive all Base
Salary, at the rate then in effect, through the date of Executive’s termination
of active employment.

c.         If, during the term of this Agreement, Executive terminates his
employment for Good Reason, or the Company terminates Executive’s employment
without Cause, the Company will pay to Executive all compensation under this
Agreement, at the rate then in effect, through the date of Executive’s
termination, and the following paragraphs (i) through (vi) shall apply:

 

(i)

Base Salary and Payment Schedule. The Company shall pay Executive an amount
equal to the greater of: (A) Executive’s Base Salary otherwise payable through
the term of this Agreement; or (B) Executive’s Base Salary for one year. Such
payment shall be made to Executive in a lump sum within 30 days following the
date of Executive’s termination of employment.

 

(ii)

Bonus. The Company shall pay Executive an amount equal to the average of the
Executive’s last three (3) gross annual bonuses multiplied by the greater of (A)
one or (B) the number of years (including any fraction thereof) otherwise
remaining through the term of this Agreement. Such payment shall be made to
Executive in a lump sum within 30 days following the date of Executive’s
termination of employment.

 

(iii)

Medical Benefits. Upon Executive’s termination, Executive will be eligible to
elect individual and dependent continuation group health and (if applicable)
dental coverage, as provided under Section 4980B(f) of the Internal Revenue Code
(“COBRA”), for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums and cancellation of
coverage upon obtaining duplicate coverage or Medicare entitlement). If
Executive or one or more of Executive’s covered dependents elects COBRA
coverage, then the Company shall pay the cost of the COBRA coverage for the
eighteen (18) month period following Executive’s termination date. Executive (or
dependents, as applicable) shall be responsible for paying the full cost of the
COBRA coverage (including the two percentage administrative charge) after the
earlier of (A) the expiration of eighteen months following

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 4



Executive’s termination date, or (B) eligibility for coverage under another
employer’s medical plan.

 

(iv)

Vacation. Executive shall be entitled to a payment attributable to Base Salary
for unused vacation accrued. Such payment shall be made to Executive in a lump
sum within 30 days following the date of Executive’s termination of employment.

 

(v)

Section 280G Limitation. Notwithstanding anything to the contrary contained
herein, the maximum amount payable pursuant to this Section 5(c) shall be the
maximum amount payable to Executive without triggering an excise tax under
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
provision thereto.

 

6.

Stock and Options.

 

Release of Stock Restrictions. The Company hereby agrees and acknowledges that
in the event of Executive’s death or Disability, or upon the Company’s
termination of Executive’s employment without Cause or Executive’s termination
of his employment for Good Reason, all restrictions imposed by the Company with
respect to all shares of stock and all stock options issued to Executive during
his employment with the Company shall lapse and be of no further force or
effect. The Company hereby further agrees and acknowledges that all shares of
stock issued to Executive have been or will be registered under the Securities
Act of 1933, as amended (the “Securities Act”). The Company further agrees to
use all best efforts to deliver to Executive as soon as is practicable,
certificates registered in Executive’s name evidencing all previously unvested
shares, which stock certificates shall contain no restrictive legend except as
may be required under the Securities Act.

 

7.

Confidentiality/Settlement of Existing Rights.

 

a.         In order to induce Executive to enter into this Agreement, and in
order to enable Executive to provide services on behalf of the Company, during
the term of this Agreement, the Company will provide Executive with access to
certain trade secrets and confidential or proprietary information belonging to
the Company, which may include, but is not limited to, the identities, customs,
and preferences of the Company’s existing and prospective clients, customers,
tenants or vendors; the identities and skills of the Company’s employees; the
Company’s methods, procedures, analytical techniques, and models used in
providing products and services, and in pricing or estimating the cost of such
products and services; the Company’s financial data, business and marketing
plans, projections and strategies; customer lists and data; tenant lists and
data, vendor lists and data; training manuals, policy manuals, and quality
control manuals; software programs and information systems; and other
information relating to the development, marketing, and provision of the
Company’s products, services, and systems (i.e., “Confidential Information”).
Executive acknowledges that this Confidential Information constitutes valuable,
special and unique property of the Company.

 

b.         Executive agrees that, except as may be necessary in the ordinary
course of performing his duties under this Agreement, Executive shall not,
without prior express written

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 5



consent of the Company (i) use such Confidential Information for Executive’s own
benefit or for the benefit of another; or (ii) disclose, directly or indirectly,
such Confidential Information to any person, firm, corporation, partnership,
association, or other entity (except for authorized personnel of the Company) at
any time prior or subsequent to the termination or expiration of this Agreement.

 

c.         By this Agreement, the Company is providing Executive with rights
that Executive did not previously have. In exchange for the foregoing and the
additional terms agreed to in this Agreement, Executive agrees that all Company
Proprietary and Confidential Information learned or developed by Executive
during past employment with the Company and all goodwill developed with the
Company's clients, customers and other business contacts by Executive during
past employment with the Company is now the exclusive property of the Company,
and will be used only for the benefit of the Company, whether previously so
agreed or not. Executive expressly waives and releases any claim or allegation
that he should be able to use client and customer goodwill, specialized Company
training, or Confidential Information, that was previously received or developed
by Executive while working for the Company for the benefit of any competing
person or entity.

 

8.         Return of Company Property. Executive acknowledges that all
memoranda, notes, correspondence, databases, discs, records, reports, manuals,
books, papers, letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company's business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, "Recipient
Materials") shall at all times be the property of the Company. Within
twenty-four (24) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or control, regardless of whether such Materials are
located in Executive’s office, automobile, or home or on Executive’s business or
personal computers. Executive also shall authorize and permit the Company to
inspect all computer drives used or maintained by Executive during his
employment or consulting at the Company and, if necessary, to permit the Company
to delete any Recipient Materials or Proprietary Information contained on such
drives.

 

9.         Protective Covenants. Executive agrees that the following covenants
are reasonable and necessary agreements for the protection of the business
interests covered in the fully enforceable, ancillary agreements set forth in
this Agreement:

 

a.         Definitions. “Competing Business” means any person or entity that
provides services or products that would compete with or displace any services
or products sold or being developed for sale by the Company during the term of
this Agreement, or engages in any other activities so similar in nature or
purpose to those of the Company that they would displace business opportunities
or customers of the Company.

 

b.         Recordkeeping and Handling of Covered Items. Executive agrees to keep
and maintain current written records of all customer contacts, inventions,
enhancement, and plans he

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 6



develops regarding matters that are within the scope of the Company’s business
operations or that relate to research and development on behalf of the Company,
and agrees to maintain any records necessary to inform the Company of such
business opportunities. All Company Information and other Company documents and
materials maintained or entrusted to Executive shall remain the exclusive
property of the Company at all times; such materials shall, together with all
copies thereof, be returned and delivered to the Company by Executive
immediately without demand, upon termination of Executive’s relationship with
the Company, and shall be returned at a prior time if the Company so demands.

 

c.         No Interference with Employee/Independent Contractor Relationships.
Executive agrees that, through the later of (i) the expiration (but not earlier
termination) of the three-year term (or any one-year renewal term) of this
Agreement or (ii) two years after Executive’s employment with the Company
ceases, Executive will not, either directly or indirectly, participate in
recruiting or hiring away any employees or independent contractors of the
Company, or encourage or induce any employees, agents, independent contractors
or investors of the Company to terminate their relationship with the Company,
unless given the prior written consent of the Board to do so.

 

d.         No Interference with Client/Customer Relationships. Executive agrees
that, through the later of (i) the expiration (but not earlier termination) of
the three-year term (or any one-year renewal term) of this Agreement or (ii) two
years after Executive’s employment with the Company ceases, Executive will not
induce or attempt to induce any client or customer of the Company to diminish,
curtail, divert, or cancel its business relationship with the Company. The
restrictions set forth in this paragraph shall apply worldwide, which the
parties stipulate is a reasonable geographic area because of the scope of the
Company’s operations and Executive’s activities.

 

e.         No Unfair Competition. Executive agrees that, through the later of
(i) the expiration (but not earlier termination) of the three-year term (or any
one-year renewal term) of this Agreement or (ii) two years after Executive’s
employment with the Company ceases, Executive will not participate in, work for,
or assist a Competing Business in any capacity (as owner, employee, consultant,
contractor, officer, director, lender, investor, agent, or otherwise), unless
given the prior written consent of the Board to do so. The restrictions set
forth in this paragraph shall apply worldwide, which the parties stipulate is a
reasonable geographic area because of the scope of the Company’s operations and
Executive’s activities. This paragraph creates a narrowly tailored advance
approval requirement in order to avoid unfair competition and irreparable harm
to the Company and is not intended or to be construed as a general restraint
from engaging in a lawful profession or a general covenant against competition,
and is ancillary to the Company’s agreement contained herein to employ Executive
for a definite term. Nothing herein will prohibit ownership of less than 5% of
the publicly traded capital stock of a corporation so long as this is not a
controlling interest, or ownership of mutual fund investments. Executive
acknowledges and agrees that this subsection e is reasonable and necessary to
protect the trade secrets, confidential information and goodwill of the Company.

 

f.         Remedies. In the event of breach or threatened breach by Executive of
any provision of Section 9 hereof, the Company shall be entitled to: (i)
injunctive relief by

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 7



temporary restraining order, temporary injunction, and/or permanent injunction;
(ii) recovery of all attorneys’ fees and costs incurred by the Company in
obtaining such relief; and (iii) any other legal and equitable relief to which
may be entitled, including, without limitation, any and all monetary damages
that the Company may incur as a result of said breach or threatened breach, in
each case without the necessity of posting any bond. The Company may pursue any
remedy available, including declaratory relief, concurrently or consecutively in
any order as to any breach, violation, or threatened breach or violation, and
the pursuit of one such remedy at any time will not be deemed an election of
remedies or waiver of the right to pursue any other remedy.

 

h.         Early Resolution Conference. This Agreement is understood to be clear
and enforceable as written and is executed by both parties on that basis.
However, should Executive later challenge any provision as unclear,
unenforceable or inapplicable to any competitive activity that Executive intends
to engage in, Executive will first notify the Company in writing and meet with a
Company representative and a neutral mediator (if the Company elects to retain
one at its expense) to discuss resolution of any disputes between the parties.
Executive will provide this notification at least fourteen (14) days before
Executive engages in any activity on behalf of a Competing Business or engages
in other activity that could foreseeably fall within a questioned restriction.
The failure to comply with this requirement shall waive Executive’s right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. All rights of both parties will
be preserved if the Early Resolution Conference requirement is complied with
even if no agreement is reached in the conference.

 

10.       Merger or Acquisition Disposition and Assignment. In the event the
Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets or operations to another Person, or divide its
assets or operations among a number of entities, this Agreement shall continue
in full force and effect with regard to the surviving entity and may be assigned
by the Company if necessary to achieve this purpose. Executive’s obligations
under this Agreement are personal in nature and may not be assigned by Executive
to another Person.

 

11.       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in a
receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, or by express mail
or overnight courier, addressed to the address indicated under the signature
block for that party provided below. Either party may designate a different
address by providing written notice of a new address to the other party.

 

12.       Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable by a court of competent
jurisdiction, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. In making any
such determination, the determining court shall deem any such provision to be
modified so as to give it the maximum effect permitted by applicable law.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 8



13.       Waiver, Construction and Modification. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach by any party. This Agreement may not be
modified, altered or amended except by written agreement of all the parties
hereto.

 

14.       Governing Law and Venue. It is the intention of the parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Dallas County, Texas.

 

15.       Representation of Executive. Executive hereby represents and warrants
to the Company that Executive has not previously assumed any obligations that
would prevent him from accepting, retaining and/or engaging in full employment
with the Company, or which Executive could violate in the ordinary course of his
duties for the Company. Further, Executive hereby represents and warrants to the
Company that Executive has not previously assumed any obligations that are
inconsistent with those contained in this Agreement, and that he will not use,
disclose, or otherwise rely upon any confidential information or trade secrets
derived from any previous employment, if Executive has any, in the performance
of his duties on behalf of the Company. Further, Executive acknowledges that he
has read and is fully familiar with the terms of this Agreement, has had a
reasonable opportunity to consider this Agreement and to seek legal counsel, and
after such review, Executive stipulates that the promises made by him in this
Agreement are not greater than necessary for the protection of the Company’s
good will and other legitimate business interests and do not create undue
hardship for Executive or the public.

 

16.       Complete Agreement. Except for the existing Stock Option Agreements
and Restricted Stock Agreements between the Company and Executive, which shall
continue in full force and effect, this Agreement contains the complete
agreement and understanding concerning the employment arrangement between the
Executive and the Company or any of its subsidiaries or affiliates and will
supersede all other agreements, understandings or commitments between the
parties as to such subject matter. The parties agree that neither of them has
made any representations concerning the subject matter of this Agreement except
such representations as are specifically set forth herein. The parties agree
that, except as specifically contemplated by this Agreement, this Agreement
supersedes any other agreement, plan or arrangement that may now exist that may
otherwise apply to or include Executive regarding employment, compensation,
bonus, severance or retention benefits, that any such agreements, plans or
arrangements are hereby terminated with respect to Executive and that none of
the Company nor any subsidiary or affiliate of the Company will have any
liability or obligation to Executive, his heirs, successors or beneficiaries
with respect to the existence or termination of any such agreements, plans or
arrangements, notwithstanding the terms of any of them.

 

17.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, his heirs, executors, administrators,
representatives and assigns. It is specifically agreed that upon the

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 9



occurrence of any of the events specified in Section 10 above, the provisions of
this Employment Agreement shall be binding upon and inure to the benefit of and
be assumed by any surviving or resulting Person or any such Person to which such
assets shall be transferred.

 

18.       Captions. The Section and other headings used in this Agreement are
for the convenience of the parties only, are not substantive and shall not
affect the meaning or interpretation of any provision of this Agreement.

 

19.       Counterparts. This Agreement may be signed in counterparts, which
together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties agree to each of the foregoing terms.

 

EXECUTIVE:

 

 

/s/ Tony Bartel

 

Tony Bartel

 

 

 

 

Address:

c/o GameStop Corp.

625 Westport Parkway

Grapevine, TX 76051

 

THE COMPANY:

 

GAMESTOP CORP.

 

By:

/s/ Daniel DeMatteo

 

Name:

Daniel DeMatteo

 

Title:

Chief Executive Officer

 

 

Address:

GameStop Corp.

625 Westport Parkway

Grapevine, TX 76051

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT -Page 10

 

 